DETAILED ACTION
Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-3 are amended.  Claims 1-3 remain pending. 

Response to Arguments
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 1-3 are withdrawn in view of the amendments to each claim.
Applicant’s arguments, see pg. 1, first paragraph, filed 4/27/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103(a) have been fully considered and are persuasive (claim has been amended to include a sidepiece and limitations relating to the camera and sidepiece).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bates et al. (US 11327310) as evidenced by ResearchGate.net (see new rejection below).
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive. Applicant argues with respect to claim 2 that the prior art date of the two secondary references (Bhardwaj and Muthukumar) do not pre-date the filing date of priority date of the application.  However, the Office has reviewed the parent cases for the instant application and believes only application 16/737,052 (filed 01/08/2020) provides full written description support as filed for claim 2.  The next earlier application from which this application depends is 16/568,580 which does not disclose a device for measuring food consumption that comprises watch/wrist band, motion sensor, camera on the watch/wristband, and spectroscopic sensor.  This application appears to be directed towards a wrist band with optical sensors for measuring parameters through the skin.  The Office requests Applicant provide additional details of which application and which paragraphs of the application provides full written description support of the claimed invention.  The rejection is therefore maintained.  
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art date of the Bhardwaj reference does not pre-date the priority date of the instant application.  However, the Office believes that as with claim 2, only application 16/737,052 (filed 01/08/2020) provides full written description support as filed for claim 3.  The next earlier application from which this application depends is 16/568,580 which does not disclose a device for measuring food consumption comprising: (i) an eyewear frame with a chewing sensor and a camera and (ii) a watch or wristband with a motion sensor and a second camera.  The Office requests Applicant provide additional details of which application and which paragraphs of the application provides full written description support of the claimed invention.  The rejection is therefore maintained.

Claim Objections
Claim 1 is objected to because of the following informalities: 
change “an eyewear frame worn by a person” to “an eyewear frame configured to be worn by a person.”  
change “which records” on line 3 to “which is configured to record.”  
change “a data processor which processes” to “a data processor configured to process.”
Insert “chewing” before “sensor” in line 7.
Claim 2 is objected to because of the following informalities: 
change “which analyzes” in line 6 to “configured to analyze.”
change “which processes” in line 8 to “configured to process.”
Claim 3 is objected to because of the following informalities:  
the Office suggests deleting the “wherein” at the end of line 12 as there already appears to be a “wherein” at the beginning of line 13.  
change “which processes” in line 12 to “configured to process.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 has been amended to state, “a data processor which processes data from the chewing sensor and the motion sensor, wherein wherein the first camera and the second camera are activated to record food images when data from the chewing sensor and data from the motion sensor processed by the data processor indicate that the person is eating.”  It is unclear if this means each camera is separately activated when it’s associated sensor data is processed to indicate the person is eating or whether both cameras are activated simultaneously only when both processed sensor data indicates the person is eating.  For purposes of examination, the Office used the former interpretation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fernstrom et al. (US 2009/0012433) in view of Naghavi et al. (US 2012/0178065), Bates et al. (US 11327310) as evidenced by ResearchGate.net (https://www.researchgate.net/figure/Human-field-of-vision-A-horizontal-angle-of-view-and-B-vertical-angle-of-view_fig3_344509899 - this site references a drawing from 1979 publication from Panero and Zelnik; see attached website printout).
Regarding claim 1, Fernstrom et al. disclose a device for measuring food consumption (see Abstract where a device for assessing food intake is described) comprising: 
a device worn by a person (see necklace device in Fig. 4 is shown worn around the neck of a person in Fig. 5); 
a camera on the device which records food images when activated (claim 5 – “The device of claim 2, in which swallowing and respiratory activities detected by the device are used as control signals to turn-on and turn-off the video camera); and 
a sensor on the device which detects when the person eats ([0051] reference to sensors on the system for detecting swallowing which may include microphone for detecting swallowing sounds, optical sensor for detecting skin movement related to swallowing), and 
a data processor which processes data from the sensor ([0057] reference to computer for carrying out the methods described in the application), wherein the camera is activated to record food images when data from the chewing sensor processed by the data processor indicates that the person is eating (see [0051] where the swallowing sensors are used to activate a camera).  
Fernstrom et al. do not disclose the device is an eyewear device (a necklace embodiment is disclosed; the camera and chewing sensors are included on the necklace).  However, food intake monitoring devices incorporated into eyewear was known at the time of the filing of the invention.  Naghavi et al. teach a device for monitoring a weight loss program (see Abstract).   Naghavi et al. disclose an embodiment that comprises an eye-wear device that includes a sensor for detecting food intake (see [0022] and Fig. 1).  Naghavi et al. also teach the placement of a camera and chewing sensor on the eyewear frame (see [0074] and [0022] and claim 12).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Fernstrom to employ an eyewear frame that includes the camera and chewing sensor on it as taught by Naghavi et al. in place of the necklace embodiment for monitoring food intake because some people may find an eyewear embodiment more convenient and comfortable than a necklace one.  
Naghavi do not teach or suggest the eyewear further comprises a sidepiece and wherein the focal direction of the camera is directed forward and downward at an angle within the range of 30 to 90 degrees relative to a longitudinal axis of the sidepiece.  However, the placement of the camera with the claimed focal direction is known in the smart eyewear arts.  Bates is directed towards an eyewear device (see Abstract and Fig. 1A), and is also concerned with recording images in the direction of the view of the wearer.  Fig. 1A shows the eyewear with a sidepiece 121 and a camera 130.  Bates states that the camera 130 faces forwards to be aligned more or less with the direction of view of a wearer of the smart glasses (col. 4, second to last paragraph).  It is well known that an average person’s field of view includes vertical field of view (FOV) that encompasses a direction includes a range that falls within the 30-90 degrees relative to the longitudinal axis of the sidepiece limitation as evidenced by the ResearchNet webpage that is attached to this Office Action.  Thus, the camera of Bates would have the capability of recording the view of the wearer which includes at least some of the claimed angle range limitation.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Fernstrom to include the claimed focal direction as taught by Bates as evidenced by ResearchGate.net for recording food intake because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernstrom et al. (US 2009/0012433) in view of Bhardwaj et al. (US 2014/0052567) and Applicant’s specification.  Fernstrom et al. disclose a device for measuring food consumption (see 112 issue above regarding the limitation “smart”; the device includes communication subsystem for connecting to the internet; the device as discussed below has some autonomous functions such as automatic activation of a camera) comprising: 
a device worn by a person (see necklace device in Fig. 4 is shown worn around the neck of a person in Fig. 5); 
a motion sensor on the device ([0063] – “While the microphone was sensitive to the acoustic emission during swallow and respiration, the accelerometer seemed to be more responsive to the organ motion associated with these activities” – thus two sensors can be used to monitor swallowing where swallowing was interpreted to reflect eating); 
a camera on the device (see [0051] where the swallowing sensors are used to activate a camera); and 
structure which analyzes the molecular and/or nutritional composition of food ([0009] state that the device can measure food intake to track nutritional balance; see also end of [0021] where a computer determines nutritional information from food based on the camera images); and
a data processor which processes data from the motion sensor and the structure (previously cited [0021] discloses a computer for analyzing food; previously cited [0051] also state that the camera is turned on by motion sensors that to detect eating/swallowing; [0057] reference to computer for carrying out the methods described in the application), wherein the camera is activated to record food images when data from the motion sensor processed by the data processor indicates that the person is eating (see [0051] where the swallowing sensor data are used to activate a camera via the computer disclosed at least at [0057]);
Fernstrom do not disclose that the smart device is a watch or wrist band.  However, Bhardwaj et al. teaches wearable sensors (see Abstract).  One embodiment includes a watch/armband that includes motion sensors for detecting eating for tracking food intake (see last sentence of [0075]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Fernstrom to use a watch/band structure for the person to wear as taught by Bhardwaj et al. in place of the necklace structure because some people may find a watch/band structure embodiment more convenient and comfortable than a necklace one.  
Fernstrom do not disclose that the structure for determining the molecular and/or nutritional composition of food is a spectroscopic sensor however.  Applicant’s own specification describes one such known device on page 4 of the originally filed specification (see third paragraph reference to Muthukumar).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to substitute the nutritional information determination computer in Fernstrom with the spectroscopic sensor disclosed in Applicant’s specification because it would permit a compact portable version of the system (Fernstrom’s requires a separate computer system for the analysis).
 Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fernstrom et al. (US 2009/0012433) in view of Naghavi et al. (US 2012/0178065) and Bhardwaj et al. (US 2014/0052567).  Fernstrom discloses a food intake tracking device as discussed above in the claim 1 and 2 rejections.  Claim 3 includes an eyewear structure with a chewing sensor (as in claim 1) and a watch or wrist band with a motion sensor (as in claim 2).  Thus, claim 3 was interpreted as claim 1 with the inclusion of smart watch/band of claim 2 acting as a secondary method of recording food images.  Thus claim 3 is rejected using the same arguments for modifying Fernstrom in view of the eyewear of Naghavi as in claim 1 (see above).  Fernstrom does not disclose a second camera mounted on a separate structure for recording food intake also, but does disclose that the video camera must be suitably placed on a subject to show food consumption ([0022]) and that while the primary embodiment shows a camera mounted around the neck, Fernstrom et al. also disclose that the camera may be located in a variety of places on the subject ([0079]).  Bhardwaj et al. teach a watch/band structure for detecting eating for tracking food intake (see last sentence of [0075]).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Fernstrom et al. to include an additional watch/band structure with a camera as taught by Bhardwaj et al. (see citation in the claim 2 rejection) because it can serve as an alternative viewpoint for capturing food (e.g. steam rising from a hot soup may cloud the eyewear glass camera).  

Conclusion
Claims 1-3 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791               

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791